DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 4-5, 7-9, 12, and 14-16, and cancellation of claims 2-3 are acknowledged by the examiner. 
The amendments to the claims overcome the previous claim objections and 35 USC 112(b) claim rejections. They are therefore withdrawn. 
Claim 17 remains cancelled. 
Claims 1 and 4-16 are currently pending. 
Claims 1 and 4-17 are currently under examination. 
Response to Arguments
Applicant’s arguments, see page 5, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1-2 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reid, Jr.
Applicant’s argument: The text of Ricci does not explicitly state whether the first part 11 of the Ricci stocking is put on before or after the second part 12. But the question of which part of the stocking in Ricci is to be put on first can be resolved by looking at Figures 1 and 2. Looking at Figure 2, note that the lead line to the overlapping portion 14 of the second part 12 of the stocking is within the overlapping portion 13 of 
Examiner’s response: The applicant is assuming that the broken line in Figure 2 of Ricci is suggesting that the stocking is put on in a reverse order, thus this is not matter of fact. Ricci discloses that the overlapping ends 13, 14 have a lower degree of compression compared to part 11, 12, which eases the application of the stocking, thus the outer surface of overlapping end 13 and an inner surface of second part 12 are capable of coming together, as overlapping ends 13, 14 are capable of being folded over, to provide a low coefficient of friction between them since the overlapping ends 13, 14 has a lower degree of compression (see [0019]-[0020] and [0023] of Ricci). Thus, overlapping ends 13, 14 can be placed over one another, and is capable of enabling the compression stocking to be put on by drawing the first part on first, thus Ricci remains as relevant prior art. 
Brown fails to cure the deficiencies of Ricci and teaches a sock (not a compression stocking). The hook and loop fasteners provides firm frictional engagement, which would clearly not provide the low friction coefficient required by other features of the independent claims. The thickness and the lack of compliance of hook and loop fasteners would surely interfere with the function of the stocking in providing a controlled graduated pressure along the length of the leg. 
Examiner’s response: Applicant’s arguments against the hook and loop fasteners is persuasive. However, upon further consideration, a new grounds of rejection has been made in view of Reid, Jr.
Claim Objections
Claims 1 is objected to because of the following informalities:  
Regarding claim 1, “a compression stocking to be worn on a human leg…” should be read as “a compression stocking configured to be worn on a human leg…”
Regarding claim 1, “a first overlap portion above the ankle portion,” should be read as “a first overlap portion configured to be above the ankle portion.”
Regarding claim 1, “a leg portion which extends in use up the human leg…” should be read as “a leg portion configured to extend in use up the human leg…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the summit of the medial malleolus” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2002/0172781 A1) in view of Reid, Jr. (US 6,613,007 B1).
Regarding claim 1, Ricci discloses a compression stocking to be worn on a human leg having a malleolus and a lower leg (see Abstract), the compression stocking comprising a first part (11, 13) comprising:

an ankle portion configured to extend above the malleolus in use (see Figs. 1-2 and [0018], and see modified Fig. 1; first part 11, 13 covers the foot and lower part of the shin of a wearer, thus this includes covering the ankle portion, labeled as AP, of a wearer which extends above the malleolus in use); and 
a first overlap portion (13) above the ankle portion (see Figs. 1-2 and [0018]-[0019], [0025], and modified Fig. 1; overlapping end 13 is part of first part 11, and overlapping end 13 is above the ankle portion AP, as overlapping end 13 is suitable for covering the lower part of a shin of a wearer), the first overlap portion (13) being formed to exert in use a pressure which is reduced compared to a pressure exerted by the ankle portion (see modified Fig. 1 and [0019]-[0020]; the overlapping end 13 exerts a compression about half of that of the first part 11, which includes ankle portion AP, thus overlapping end 13 is formed to exert in use a pressure which is reduced compared to a pressure exerted by the ankle portion AP), and a second part (12, 14) which is tubular (see Figs. 1-2 and [0018]; a second part 12, 14 is tubular in shape) and comprises:  
a second overlap portion (14) (see Figs. 1-2 and [0018]-[0019], and [0025]; overlapping end 14 is a part of second part 12, which covers the shin up to close to the knee of a wearer); and 
a leg portion (12) which extends in use up the human leg from the second overlap portion (14) to surround at least part of the lower leg (see Figs. 1-2 and [0018]-[0019], and 
and wherein an outer surface of the first part (11, 13) and an inner surface of the second part (12, 14) are formed in a manner which provides a low coefficient of friction between them, enabling the compression stocking to be put on by putting the first part on first, and then drawing the second part (12, 14) over the first part (11, 13) and pulling it up the human leg (16) to bring the second overlap portion (14) into position around the first overlap portion (13), so that passage of the second part (12, 14) over the foot and ankle is facilitated by the first part (11, 13) (see Figs. 1-2 and [0023]-[0025]; the overlapping ends 13, 14 have a lower degree of compression compared to part 11, 12, which eases the application of the stocking, thus the outer surface of overlapping end 13 and an inner surface of second part 12 are capable of coming together and being folded to provide a low coefficient of friction between them, as the overlapping ends 13, 14 have a lower degree of compression (see [0019]-[0020] of Ricci), 
Ricci does not disclose the first part being provided with a visible external marking, exposure of which indicates that the second part has been drawn to its required position.
However, Reid, Jr. teaches an analogous compression stocking (see Figs. 3-4) with an analogous first part (40) and an analogous second part (50), the first part (40) being provided with a visible external marking (44A), exposure which indicates that the second part (50) has been drawn to its required position (see Figs. 3-4; overlayer 50 is folded down and in position over underlayer 40, which has alignment marking 44A, and overlayer 50 is folded downwardly so that alignment marking 44B is aligned with alignment marking 44A, which indicates that overlayer 50 has been drawn to its required position) providing accurate alignment of discrete locations of compressive pressure (see Col. 12 lines 4-8), as misalignment can lead to a less effective stocking system (see Col. 8 lines 38-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom edge BE of overlapping end 13 of Ricci and the bottom edge BE of overlapping portion 14 of Ricci to incorporate alignment markings 44A, 44B, respectively, as taught by Reid, Jr. to have provided an improved two-part device that provides accurate alignment of discrete locations of 
Regarding claim 4, Ricci in view of Reid, Jr. discloses the invention as discussed in claim 1. Ricci in view of Reid, Jr. further discloses in which the marking (44A of Reid, Jr.) is disposed below the first overlap portion (13 of Ricci) and has a certain vertical extent (see modified Fig. 1 of Ricci; as previously modified, alignment marking 44A of Reid, Jr. is disposed at the bottom edge BE of overlapping end 13 of Ricci, thus it is below overlapping end 13 of Ricci, and the overlapping ends 13, 14 of Ricci has a certain vertical extent, which is the length of the overlapping ends 13, 14 of Ricci), the marking (44A of Reid, Jr.) changing in a progressive manner over this vertical extent so that as the second part (12, 14 of Ricci) is drawn up the human leg an exposed part of the marking (44A of Reid, Jr.) gives a basis for judging how much further the second part (12, 14 of Ricci) needs to be drawn to reach its required position (as previously modified above, alignment marking 44A of Reid, Jr. progressively changes over the vertical extent of overlapping end 14 of Ricci as overlapping end 14 of Ricci is drawn up the leg and drawn over alignment marking 44A, and an exposed part of the alignment marking 44A of Reid, Jr. gives a basis for judging how much further the second part 12, 14 of Ricci needs to be drawn up to reach its required position of attachment, as if alignment marking 44A of Reid, Jr. is not met with alignment marking 44B of Reid, Jr., then a user would judge that the second part 12, 14 of Ricci needs to be drawn up further to reach its required position). 
Regarding claim 5, Ricci in view of Reid, Jr. discloses the invention as discussed in claim 4. Ricci in view of Reid, Jr. further discloses in which the marking (44A, 44B of Reid, Jr.) comprises a pair of lines or edges which converge upwardly, and which meet at a level which is 
Regarding claim 6, Ricci in view of Reid, Jr. discloses the invention as discussed in claim 1. 
Ricci in view of Reid, Jr. does not disclose in which the first part is of closed toe form. 
However, Reid, Jr. teaches an analogous first part (40) in which the first part (40) is of closed toe form (see Figs. 3-4 and Col. 7 lines 7-17 and Col. 12 lines 57-61; toe 11 is closed toe form as the yarns in toe 11 will conform to the shape of the toes and is made of durable material to reduce the chance of cutting by toe nails) providing mild or little compressive pressure in the toe area (see Col. 7 lines 7-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first part 11, 14 of Ricci to be closed toe form as taught by Reid, Jr. to have provided an improved compression stocking that provides 
Regarding claim 10, Ricci in view of Reid, Jr. discloses the invention as discussed in claim 1. Ricci in view of Reid, Jr. further discloses in which, in use, the first (13) and second overlap portions (14) contribute substantially equal pressures (see [0019]-[0020]; overlapping ends 13, 14 have a degree of compression which is about half of that of parts 11, 12, thus they are substantially equal in pressure). 
Regarding claim 15, Ricci discloses a method of putting a compression stocking onto a human leg having a malleolus and a lower leg (see Abstract and Figs. 1-2), the method comprising forming the compression stocking in at least two parts (see Figs. 1-2; first part 11, 13 and second part 12, 14), a first part (11, 13) of the compression stocking comprising 
a foot portion configured to be worn on a foot of the human leg (see modified Fig. 1 and Fig. 2 and [0018]; first part 11, 13 covers the foot of a wearer, thus the foot portion is labeled FP);
an ankle portion configured to extend above the malleolus in use (see modified Fig. 1 and Fig. 2, and [0018]; first part 11, 13 covers the foot and lower part of the shin of a wearer, thus this includes covering the ankle portion, labeled as AP, of a wearer which extends above a malleolus of a user); and 
a first overlap portion (13) above the ankle portion (see modified Fig. 1 and Fig. 2, and [0018]-[0019] and [0025]; overlapping end 13 is part of first part 11, and overlapping end 13 is above the ankle portion AP, as overlapping end 13 covers the lower part of a shin of a wearer), the first overlap portion (13) being formed to exert in use a pressure which is reduced 
a second part (12, 14) of the compression stocking being tubular (see Figs. 1-2 and [0018]; second part 12, 14 is tubular in shape) and comprising 
a second overlap portion (14) (see Figs. 1-2 and [0018]-[0019], and [0025]; overlapping end 14 is a part of second part 12, which covers the shin up to close to the knee of a wearer) and 
a leg portion (12) which extends in use up the human leg from the second overlap portion (14) to surround at least part of the lower leg (see Figs. 1-2 and [0018]-[0019], and [0025]; second part 12 inherently is a leg portion as it extends up from the overlapping end 14 and covers the shin/lower leg and extends in use up to close to the knee of a wearer), 
the method comprising putting the first part (11, 13) on first, and then drawing the second part (12, 14) over the first part and pulling it up the leg to bring the second overlap portion (14) into position around the first overlap portion (13), so that passage of the second part (12, 14) over the foot and ankle is facilitated by the first part (11, 13) (see Figs. 1-2 and [0025], [0020]; the user of the compression stocking is capable of putting the first part 11, 13 on and then drawing up the second part 12, 14 over the first part 11, 13 to position the two parts 11, 12 as parts 13, 14 have a lower degree of compression which eases the application of the stocking, so that passage of the second part 12, 14 over the foot and ankle is facilitated by the first part 11, 13, as whatever the degree of compression is, one can still obtain an eased 
Ricci does not disclose a visible external marking, and the visible external marking being located such that it is revealed when the second part has been pulled far enough up the human leg to bring the first and second overlap portions into their intended positions with respect to one another. 
However, Reid, Jr. teaches an analogous compression stocking (see Figs. 3-4) with an analogous first part (40) and an analogous second part (50), and a visible external marking (44A, 44B), the visible external marking (44A, 44B) being located such that it is revealed when the second part (50) has been pulled far enough up the human leg (see Figs. 3-4 and Col. 11 lines 64-67 et seq. Col. 12 lines 1-3; alignment marking 44A of underlayer 40 and alignment marking 44B of overlayer 50 are visible external markings that are located such that when overlayer 50 is correctly pulled and folded far enough up the human leg, alignment markings 44A, 44B are aligned together and are shown or revealed) providing accurate alignment of discrete locations of compressive pressure (see Col. 12 lines 4-8), as misalignment can lead to a less effective stocking system (see Col. 8 lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom edge BE of overlapping end 13 of Ricci and the bottom edge BE of overlapping portion 14 of Ricci to incorporate alignment markings 44A, 44B, respectively, as taught by Reid, Jr. to have provided an improved two-part device that provides accurate alignment of discrete locations of 
Regarding claim 15, Ricci in view of Reid, Jr. further discloses a visible external marking (44A, 44B of Reid, Jr); the visible external marking (44A, 44B of Reid, Jr) being located such that it is revealed when the second part (12, 14 of Ricci) has been pulled far enough up the human leg to bring the first and second overlap portions (13, 14 of Ricci) into their intended positions with respect to one another (see Figs. 3-4 of Reid, Jr. and modified Fig. 1 of Ricci above; as previously modified above, alignment markings 44A, 44B of Reid, Jr. are placed at the bottom edge BE of overlapping ends 13, 14, respectively, such that alignment marking 44A, 44B of Reid, Jr. is capable of being shown or revealed when second part 12, 14 of Ricci has been pulled far enough up the human leg to bring the overlapping ends 13, 14 of Ricci into their intended positions with respect to one another, the alignment marking 44A, 44B of Reid, Jr. will be aligned with one another). 
Regarding claim 16, Ricci in view of Reid, Jr. discloses the method as discussed in claim 15. Ricci in view of Reid, Jr. further discloses forming the first (11, 13 of Ricci) and second parts (12, 14 of Ricci) in such a manner that friction between them as the second part (12, 14 of Ricci) is drawn over the first part (11, 13 of Ricci) is low enough to enable application of the second part (12, 14 of Ricci) with light manual force (see Figs. 1-2 and [0023]-[0025], and [0019]-[0020] of Ricci; first part 11, 13 of Ricci and second part 12, 14 of Ricci are formed in a manner which provides a low friction between them as the compression stocking is capable of putting the first part 11, 13 of Ricci on and then drawing up the second part 12, 14 of Ricci over the first part 11, 13 of Ricci with light manual force in order to position the two parts, as ends 13, 14 of Ricci can 

    PNG
    media_image1.png
    732
    499
    media_image1.png
    Greyscale

Modified Fig. 1 of Ricci et al. 
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. in view of Reid, Jr. further in view of Isaacson (US 4,479,495).
Regarding claim 7, Ricci in view of Reid, Jr. discloses the invention as discussed claim 1. 
Ricci in view of Reid, Jr. does not disclose in which the first overlap portion has a lower edge which is above the malleolus in use. 
However, Isaacson teaches an analogous lower edge which is above the malleolus in use (see modified Fig. 2 and Col. 2 lines 61-68 et. seq. Col. 3 lines 7 and Col. 5 lines 36-40; strap 10 has a lower edge labeled as LE, which is located approximately 3 inches directly above the medial malleolus of the ankle, as it is known as the Spleen Six) providing stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower edge of overlapping end 13 (labeled BE in modified Fig. 1 of Ricci) of Ricci in view of Reid, Jr. to be located approximately 3 inches above from the medial malleolus as taught by Isaacson to have provided an improved device that provides  stimulation to specific points on the human body in 
Regarding claim 8, Ricci in view of Reid, Jr. discloses the invention as discussed in claim 1. 
Ricci in view of Reid, Jr. does not disclose in which the human leg has a medial malleolus and a lower edge of the first overlap portion is between 5 and 10 centimeters above a summit of the medial malleolus in use. 
However, Isaacson teaches a human leg with a medial malleolus and an analogous lower edge which is between 5 and 10 centimeters above a summit of the medial malleolus in use (see modified Fig. 2 and Col. 2 lines 61-68 et. seq. Col. 3 lines 7 and Col. 5 lines 36-40; strap 10 has a lower edge labeled as LE, which is located approximately 3 inches directly above the medial malleolus of the ankle, which is about 7.62 centimeters, as 1 inch = 2.54 centimeters, which is between 5 and 10 centimeters) providing stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower edge of overlapping end 13 (labeled BE in modified Fig. 1 of Ricci) of Ricci in view of Reid, Jr. to be located approximately 3 inches above from a summit of the medial malleolus as taught by Isaacson to have provided an improved device that provides stimulation to specific points on the human 
Regarding claim 8, Ricci in view of Reid, Jr. further in view of Isaacson further discloses a lower edge of the first overlap portion (13 of Ricci) is between 5 and 10 centimeters above a summit of the medial malleolus in use (as modified previously above, the lower edge of overlapping end 13 labeled as BE of Ricci is located approximately 3 inches above a summit of the medial malleolus, which is about 7.62 centimeters, as 1 inch = 2.54 centimeters). 
Regarding claim 9, Ricci in view of Reid, Jr. discloses the invention as discussed in claim 1.
Ricci in view of Reid, Jr. does not disclose in which the human leg has a medial malleolus and a lower edge of the first overlap portion is between 6 and 8 centimeters above the summit of the medial malleolus in use. 
However, Isaacson teaches a human leg with a medial malleolus and an analogous lower edge which is between 6 and 8 centimeters above a summit of the medial malleolus in use (see modified Fig. 2 and Col. 2 lines 61-68 et. seq. Col. 3 lines 7 and Col. 5 lines 36-40; strap 10 has a lower edge labeled as LE, which is located approximately 3 inches directly above the medial malleolus of the ankle, which is about 7.62 centimeters, as 1 inch = 2.54 centimeters, which is between 6 and 8 centimeters) providing stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower edge of overlapping 
Regarding claim 9, Ricci in view of Reid, Jr. further in view of Isaacson further discloses a lower edge of the first overlap portion (13 of Ricci) is between 6 and 8 centimeters above the summit of the medial malleolus in use (as modified previously above, the lower edge of overlapping end 13 labeled as BE of Ricci is located approximately 3 inches above a summit of the medial malleolus, which is about 7.62 centimeters, as 1 inch = 2.54 centimeters). 

    PNG
    media_image2.png
    300
    210
    media_image2.png
    Greyscale

Modified Fig. 2 of Isaacson. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. in view of Reid, Jr. further in view of Cortinovis (US 6,012,177).
Regarding claim 11, Ricci in view of Reid, Jr. discloses the invention as discussed in claim 1. 
Ricci in view of Reid, Jr. does not disclose in which, in use, the first and second overlap portions contribute different pressures. 
However, Cortinovis teaches an analogous compression sock (see Figs. 5-8) in which the lower leg portions (12, 12’) contribute different pressures (see Figs. 5-8 and Col. 2 lines 34-67 et seq. Col. 3 lines 1-3; the elasticity of leg 12’, foot 15, sole 16, and neck of the foot 14 is a tighter knit with greater pressure, while the knit at leg 12 and toe area 17 is of lesser pressure and suitable more for ventilation) providing an elastic structure that is varied from part to part in order to increase pressure on the limb and act as a pump to stimulate the blood circulation (see Col. 2 lines 60-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure exertion of overlapping ends 13, 14 of Ricci in view of Reid, Jr. with overlapping end 13 to have a pressure as taught by the knit of leg 12 of Cortinovis and overlapping end 14 to have a pressure as taught by the tighter knit of leg 12’ to have provided an elastic structure that varied from part to part in order to increase the pressure on the limb and to act as a pump to stimulate the blood circulation. 
Regarding claim 11, Ricci in view of Reid, Jr. further in view of Cortinovis further discloses in which, in use, the first (13 of Ricci) and second overlap portions (14 of Ricci) . 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. in view of Reid, Jr. further in view of Hansen (US 2015/0094638 A1).
Regarding claim 12, Ricci in view of Reid, Jr. discloses the invention as discussed in claim 1. 
Ricci in view of Reid, Jr. does not disclose in which the second overlap portion is deeper, in a direction extending along the human leg in use, than the first overlap portion. 
However, Hansen teaches an analogous first overlap portion (D1) and an analogous second overlap portion (D2) in which the second overlap portion (D2) is deeper, in a direction extending along the human in use, than the first overlap portion (D1) (see Fig. 4 and [0061]; first distance D1 and second distance D2 are both part of overlap 21, 22, and they are overlapping portions as seen in Fig. 4, and second distance D2 is deeper in a direction extending along a human in use than the first distance D1) providing an advanced postoperative compression binder that provides features to help patients to have decreased pain and improved comfort (see [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first overlap portion (13) and the second overlap portion (14) of Ricci in view of Reid, Jr. to be of a length of the first distance (D1) and the second distance (D2), respectively, as taught by Hansen to have provided an 
Regarding claim 12, Ricci in view of Reid, Jr. further in view of Hansen further discloses in which the second overlap portion (14 of Ricci) is deeper, in a direction extending along the human leg in use, than the first overlap portion (13 of Ricci) (as previously modified above in view of Hansen, overlapping end 14 of Ricci is the length of second distance D2 and overlapping end 13 of Ricci is the length of first distance D1, thus overlapping end 14 of Ricci is deeper in a direction extending along the human leg in use).
Regarding claim 13, Ricci in view of Reid, Jr. further in view of Hansen discloses the invention as discussed in claim 12. Ricci in view of Reid, Jr. further in view of Hansen further discloses in which the second overlap portion (14 of Ricci) is between 0.5 centimeters and 1.5 centimeters deeper than the first overlap portion (13 of Ricci) (as previously modified (see discussion of claim 12 above) and see [0061] of Hansen; the overlapping end 14 of Ricci is the length of second distance D2, which is in a range of 1.1 cm to 1.3 cm, and the length of first distance D1 is a range of 01. cm to 0.30 cm, thus if second distance D2 is 1.3 cm and first distance D1 is 0.30 cm, then second distance D2 is deeper than first distance 1.0 cm, which is between 0.5 cm and 1.5 cm). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. in view of Reid, Jr. further in view of Della Corte et al. (US 5,617,745).
Regarding claim 14, Ricci in view of Reid, Jr. discloses the invention as discussed claim 1. 
Ricci in view of Reid, Jr. does not disclose in which the human leg has an Achilles heel and an area of the foot portion in which is in a vicinity of the Achilles heel in use is formed to 
However, Della Corte teaches an analogous human leg with an Achilles heel and an analogous foot portion (10) in which an area (16) of the foot portion (10) in which is in a vicinity of the Achilles heel in use is formed to have a lower elastic stiffness than material surrounding it, and so to stretch preferentially during dorsiflexion (see Fig. 1; small heel section 16 is an area in a vicinity of the Achilles heel, which is part of the foot portion 10, and is made up of absorbent, knitted fabric (cotton, wool, or synthetic blends) to add absorbency and comfort to the user, allowing the foot to breath, and is capable of stretching preferentially during dorsiflexion, and this fabric has a lower elastic stiffness than the material surrounding it, as stabilization section 14 is made up of a much tighter elastic knit and thus restricts movement of the wearer’s foot; see Col. 3 lines 8-25) providing absorbency and comfort to the user, as well as breathability to a user’s foot (see Col. 3 lines 8-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heel portion of Ricci in view of Reid, Jr. to be made of a material with a lower elastic stiffness than the material surrounding it as taught by Della Corte to have provided an improved device that provides absorbency, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786